        Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 1 of 90




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 DONNA CURLING, ET AL.,
 Plaintiffs,
                                                Civil Action No. 1:17-CV-2989-AT
 v.

 BRAD RAFFENSPERGER, ET AL.,
 Defendants.


      DECLARATION OF DAVID D. CROSS IN SUPPORT OF CURLING
      PLAINTIFFS’ REPLY MOTION FOR PRELIMINARY INJUNCTION

I, David D. Cross, declare as follows:

       1.    I am a member of the bars of the State of New York and the District of

Columbia.     I am a partner with the law firm of Morrison & Foerster LLP,

representing Plaintiffs Donna Curling, Donna Price, and Jeffrey Schoenberg (the

“Curling Plaintiffs”) in the above-captioned matter. I have been admitted pro hac

vice in these proceedings. I have personal knowledge of the facts in this declaration

and, if called to testify as a witness, I would testify under oath to these facts.

        2.   The documents attached as exhibits to this Declaration are true and

correct copies of documents cited in the contemporaneously filed Curling Plaintiffs’

Reply in Support of Motion for Preliminary Injunction.            The exhibits to this

Declaration have been redacted to prevent the disclosure of personally identifying
       Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 2 of 90




information.     The documents were designated Confidential to protect voters’

identities and I have confirmed with State Defendants that they do not object to the

public filing of the redacted version of these documents

      3.       Attached as Exhibit 1 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048065.

      4.       Attached as Exhibit 2 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048066.

      5.       Attached as Exhibit 3 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048068.

      6.       Attached as Exhibit 4 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048069.

      7.       Attached as Exhibit 5 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048070.




                                            2
      Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 3 of 90




      8.    Attached as Exhibit 6 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048071.

      9.    Attached as Exhibit 7 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048072.

      10.   Attached as Exhibit 8 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048075.

      11.   Attached as Exhibit 9 to this Declaration is a true and correct copy of a

document produced by State Defendants, bates numbered STATE-DEFENDANTS-

00048078.

      12.   Attached as Exhibit 10 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,    bates   numbered     STATE-

DEFENDANTS-00048079.

      13.   Attached as Exhibit 11 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,    bates   numbered     STATE-

DEFENDANTS-00048081.




                                         3
      Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 4 of 90




      14.   Attached as Exhibit 12 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048082.

      15.   Attached as Exhibit 13 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048083.

      16.   Attached as Exhibit 14 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048084.

      17.   Attached as Exhibit 15 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048085.

      18.   Attached as Exhibit 16 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048086.

      19.   Attached as Exhibit 17 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048087.




                                        4
      Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 5 of 90




      20.   Attached as Exhibit 18 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048089.

      21.   Attached as Exhibit 19 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048090.

      22.   Attached as Exhibit 20 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048091.

      23.   Attached as Exhibit 21 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048092.

      24.   Attached as Exhibit 22 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048093.

      25.   Attached as Exhibit 23 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048094.




                                        5
      Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 6 of 90




      26.   Attached as Exhibit 24 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048095.

      27.   Attached as Exhibit 25 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048096.

      28.   Attached as Exhibit 26 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048098.

      29.   Attached as Exhibit 27 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048099.

      30.   Attached as Exhibit 28 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048100.

      31.   Attached as Exhibit 29 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048101.




                                        6
      Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 7 of 90




      32.   Attached as Exhibit 30 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048105.

      33.   Attached as Exhibit 31 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048106.

      34.   Attached as Exhibit 32 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048107.

      35.   Attached as Exhibit 33 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048108.

      36.   Attached as Exhibit 34 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048109.

      37.   Attached as Exhibit 35 to this Declaration is a true and correct copy of

a   document   produced    by   State   Defendants,   bates   numbered     STATE-

DEFENDANTS-00048110.




                                        7
       Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 8 of 90




      38.    Attached as Exhibit 36 to this Declaration is a true and correct copy of

a   document    produced    by   State   Defendants,    bates   numbered     STATE-

DEFENDANTS-00048111.

      39.    Attached as Exhibit 37 to this Declaration is a true and correct copy of

a   document    produced    by   State   Defendants,    bates   numbered     STATE-

DEFENDANTS-00048112.

      40.    Attached as Exhibit 38 to this Declaration is a true and correct copy of

a   document    produced    by   State   Defendants,    bates   numbered     STATE-

DEFENDANTS-00048113.

      41.    Attached as Exhibit 39 to this Declaration is a true and correct copy of

a   document    produced    by   State   Defendants,    bates   numbered     STATE-

DEFENDANTS-00048114.

      42.    Attached as Exhibit 40 to this Declaration is a true and correct copy of

a   document    produced    by   State   Defendants,    bates   numbered     STATE-

DEFENDANTS-00048116.

      43.    I declare under penalty of the perjury laws of the State of Georgia and

the United States that the foregoing is true and correct and that this declaration was

executed this 1st day of September, 2020 in Alexandria, VA.

                                              /s/ David D. Cross
                                              David D. Cross
                                          8
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 9 of 90




            EXHIBIT 1
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 10 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 11 of 90




            EXHIBIT 2
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 12 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 13 of 90




            EXHIBIT 3
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 14 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 15 of 90




            EXHIBIT 4
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 16 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 17 of 90




            EXHIBIT 5
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 18 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 19 of 90




            EXHIBIT 6
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 20 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 21 of 90




            EXHIBIT 7
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 22 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 23 of 90




            EXHIBIT 8
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 24 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 25 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 26 of 90




            EXHIBIT 9
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 27 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 28 of 90




          EXHIBIT 10
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 29 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 30 of 90




          EXHIBIT 11
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 31 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 32 of 90




          EXHIBIT 12
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 33 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 34 of 90




          EXHIBIT 13
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 35 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 36 of 90




          EXHIBIT 14
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 37 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 38 of 90




          EXHIBIT 15
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 39 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 40 of 90




          EXHIBIT 16
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 41 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 42 of 90




          EXHIBIT 17
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 43 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 44 of 90




          EXHIBIT 18
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 45 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 46 of 90




          EXHIBIT 19
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 47 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 48 of 90




          EXHIBIT 20
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 49 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 50 of 90




          EXHIBIT 21
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 51 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 52 of 90




          EXHIBIT 22
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 53 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 54 of 90




          EXHIBIT 23
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 55 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 56 of 90




          EXHIBIT 24
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 57 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 58 of 90




          EXHIBIT 25
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 59 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 60 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 61 of 90




          EXHIBIT 26
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 62 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 63 of 90




          EXHIBIT 27
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 64 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 65 of 90




          EXHIBIT 28
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 66 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 67 of 90




          EXHIBIT 29
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 68 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 69 of 90




          EXHIBIT 30
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 70 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 71 of 90




          EXHIBIT 31
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 72 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 73 of 90




          EXHIBIT 32
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 74 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 75 of 90




          EXHIBIT 33
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 76 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 77 of 90




          EXHIBIT 34
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 78 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 79 of 90




          EXHIBIT 35
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 80 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 81 of 90




          EXHIBIT 36
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 82 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 83 of 90




          EXHIBIT 37
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 84 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 85 of 90




          EXHIBIT 38
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 86 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 87 of 90




          EXHIBIT 39
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 88 of 90
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 89 of 90




          EXHIBIT 40
Case 1:17-cv-02989-AT Document 885-4 Filed 09/09/20 Page 90 of 90
